DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (9,235,213) in view of Zini (US 2010/0234990) and Motor Trend 2013 Smart Fortwo Electric Drive First Drive Specs.  With respect to claim 1, Villamar discloses a method of transportation using an autonomous unmanned vehicle (see column 5, lines 32-34) wherein the vehicle comprises: a cargo compartment (210); radio communications equipment (column 3, lines 52-55 and 60 “General Packet Radio Services” and “IEE 802.11-based radio frequency network”); a power source for propelling the vehicle (see column 5, lines 19 and column 5, line 37); wherein the vehicle is configured to at least partly in an autonomous manner, drive on a paved roadway to a delivery destination given that it is configured to drive on conventional street surfaces (see column 5, lines 52-55).  
Villamar fails to disclose remote monitoring of the vehicle through is radio communications equipment while driving the vehicle and the driving of the vehicle by a combination of human control via remote operation and autonomous control.  Zini teaches remotely monitoring an autonomous robot/vehicle while driving the robot/vehicle (see paragraph [0071] where remote host can view video feed from cameras onboard of the robot/vehicle during operation) and human control of the robot/vehicle 
Villamar fails to explicitly disclose that the vehicle does not have any passenger seats.  Villamar discloses a driverless delivery vehicle (column 2, line 44).  There are only two finite options of seat configuration for the driverless vehicle; a first configuration including seats and a second configuration not including seats.  The fact that the vehicle is disclosed as “driverless” would make the design choice of configuring the vehicle with no seats obvious to one of ordinary skill in the art since excluding seats helps reduce vehicle weight and thereby promotes energy efficiency.
Villamar discloses that the vehicle is lightweight and small in size.  He does not disclose the specific dimensions of a main body having a height greater than 4 feet, a wheelbase of least a 60 inches, a dry weight of at least 550 pounds but less than 2000 pounds and a total cargo volume of less than 100 .

Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (9,235,213) in view of Zini (US 2010/0234990) and Motor Trend 2013 Smart Fortwo Electric Drive First Drive Specs, as applied to claims 1-2 and 4 above, and further in view of Abhyanker (9,373,149).  Villamar does not disclose an external loudspeaker and microphone (first disclosed by Applicant in provisional filed 12/28/2013) and the method of remotely speaking through the speaker or receiving messages through the microphone (first disclosed by Applicant in the provisional application filed on 3/26/2014).  Abhyanker teaches, in column 17, line 61- column 18, line 5, an autonomous vehicle with a loudspeaker and a microphone configured to enable remote speaking through the speaker and remote receipt of messages through the microphone.  It would have been obvious to provide these audible communication tools since such a modification would enable a human operator or a human recipient to communication hands-free thereby adding convenience to the system.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (9,235,213) in view of Zini (US 2010/0234990) and Motor Trend 2013 Smart Fortwo Electric Drive First Drive Specs, as applied to claims 1-2 and 4 above, and further in view of Combs (7,430,822).  Villamar, as modified, does not teach an illuminated license plate.  License plates are known to be required by road vehicles and it would have been obvious to include one in the Villamar system as modified.  Furthermore, illuminated license plates, as taught by Combs, would be a matter of design choice and do not appear to solve any particular problem beyond making such a plate more visible.


Response to Arguments
Applicant’s amendment has been considered in its entirety.  The amended claims, including new vehicle dimensions, are addressed above.  The ForTwo disclosure teaches the claimed height and cargo capacity.  The ForTwo teaches a vehicle dry weight of 2108 pounds, however, the examiner contends that a 5% reduction in weight would be obvious to one ordinary skill since such weight does not appear to solve any specific problem and the process of experimenting to reduce weight is well known for promoting vehicle fuel efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636